Citation Nr: 0839266	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-37 888	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for thyroid cancer, 
including due to radiation exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel





INTRODUCTION

The veteran had active duty service from January 1964 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2007, a 
statement of the case was issued in November 2007, and a 
substantive appeal was received in November 2007.   


FINDINGS OF FACT

1.	The veteran's DD 1141 forms estimated that the veteran had 
been exposed to a dose of ionizing radiation of 0.259 rem.

2.	Guidance using the National Institute for Occupational 
Safety and Health Interactive Radioepidemiological Program 
estimates that the likelihood that exposure to ionizing 
radiation was responsible for the veteran's thyroid cancer 
using calculated 99th percentile values places the 
probability of causation at 1.89 percent.

3.	The medical evidence reflects that there is no reasonable 
possibility that the veteran's thyroid cancer was 
attributable to this level of exposure to ionizing 
radiation in service.

4.	Thyroid cancer was not manifested during the veteran's 
active service or for many years thereafter, nor is 
thyroid cancer otherwise related to such service.


CONCLUSION OF LAW

The veteran's thyroid cancer was not incurred in or 
aggravated by the veteran's active duty service, to include 
exposure to ionizing radiation, nor may it be presumed to 
have been incurred in or aggravated by such service. 38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated March 2006 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in March 2006 prior to the initial unfavorable 
decision in July 2006.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal. 

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes private 
treatment records, VA reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.


Analysis

The issue before the Board involves a claim of entitlement to 
service connection for thyroid cancer.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as malignant tumors, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Claims based upon exposure to ionizing radiation are governed 
by separate regulations and each provides a separate distinct 
basis for establishing service connection based on exposure 
to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311.

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
may be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

38 C.F.R. § 3.309 

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, then the diseases listed under 
38 C.F.R. § 3.309(d) shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied.  

The term "radiation-exposed veteran" includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  A 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  A "radiation-risk 
activity" is defined as on-site participation in a test 
involving the atmospheric detonation of a nuclear device, the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946, or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service-connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) include cancer of the 
thyroid. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  
However, the veteran did not participate in any radiation-
risk activity as defined above.  His exposure to radiation 
consisted of time spent on a nuclear submarine.  Therefore, 
the Board notes that the veteran is not a "radiation-exposed 
veteran" as defined by 38 C.F.R. § 3.309(d)(3).  As such, 
service connection cannot be granted on a presumptive basis 
and the Board must turn to 38 C.F.R. § 3.311. 

38 C.F.R. § 3.311 

Section 3.311 does not provide presumptive service connection 
for radiogenic diseases, but only outlines a procedure to be 
followed for adjudication purposes.  To consider service 
connection under section 3.311, the evidence must show the 
following:  (1) the veteran was exposed to ionizing radiation 
in service, (2) he subsequently developed a radiogenic 
disease, meaning a disease that may be induced by ionizing 
radiation, and (3) such disease first became manifest within 
a period specified by the regulations.  38 U.S.C.A. § 501; 38 
C.F.R. § 3.311(b).  For thyroid cancer, the disease must have 
manifested five years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).  If these three requirements are met, the 
claim must be referred to the Under Secretary for Benefits 
for further consideration.  

The veteran meets all three requirements set forth above.  
First, the veteran served on a nuclear submarine where he was 
exposed to ionizing radiation.  Second, the list of 
radiogenic diseases includes cancer of the thyroid.  38 
C.F.R. § 3.311(b)(2).  Third, the disease manifested well 
over five years after exposure.  The veteran was exposed to 
radiation from 1967 to 1969.  He was diagnosed with thyroid 
cancer in December 2005.  As all three requirements are met, 
the claim must be reviewed by the Under Secretary for 
Benefits.  38 C.F.R. § 3.311(b)(iii).

Section 3.311(c) provides that the Under Secretary for 
Benefits may request an advisory medical opinion from the 
Under Secretary for Health.  If after such consideration the 
Under Secretary for Benefits is convinced sound scientific 
and medical evidence supports the conclusion it is at least 
as likely as not the veteran's disease resulted from exposure 
to radiation in service or if the Under Secretary for 
Benefits determines there is no reasonable possibility that 
the veteran's disease resulted from radiation exposure in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth the rationale for this 
conclusion.  38 C.F.R. § 3.311(c)(1).

If the Under Secretary for Benefits, after considering any 
opinion of the Under Secretary for Health, is unable to 
conclude whether it is at least as likely as not, or that 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall refer the matter to an outside 
consultant.  38 C.F.R. § 3.311(c)(2).

"Sound scientific evidence" is defined as observations, 
findings, or conclusions which are statistically and 
epidemiologically valid, are statistically significant, are 
capable of replication, and withstand peer review.  "Sound 
medical evidence" is defined as observations, findings, or 
conclusions which are consistent with current medical 
knowledge and are so reasonable and logical as to serve as a 
basis of management of a medical condition.  38 C.F.R. § 
3.311(c)(3).

The Chief Public Health and Environmental Hazards Officer 
provided the needed medical opinion summarized in a July 2006 
memorandum.  He stated that based on the veteran's DD 1141 
form, it is estimated that he was occupationally exposed to a 
dose of ionizing radiation during military service of 0.259 
rem.  The thyroid in general is considered to have a high 
comparative susceptibility to radiation induced cancer and 
the strength of the evidence linking thyroid cancer induction 
to radiation exposure is very strong.  The Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health computed a 99th percentile 
value for the probability of causation of 1.89 percent.  The 
Chief Public Health and Environmental Hazards Officer opined 
that it was unlikely that the veteran's thyroid cancer was 
attributed to occupational exposure to ionizing radiation in 
service.  

The Director of the Compensation and Pension Service 
submitted a July 2006 correspondence in which she summarized 
the findings of the Chief Public Health and Environmental 
Hazards Officer.  She noted that the veteran was first 
exposed to ionizing radiation at age twenty-four; and that he 
was first diagnosed with thyroid cancer thirty-eight years 
after monitoring for occupational exposure to ionizing 
radiation.  She also noted that the veteran smoked two packs 
per day for five or six years and that two family members 
suffered from colon cancer.  She concluded by opining that 
there was no reasonable possibility that the veteran's 
papillary thyroid cancer could be attributed to occupational 
exposure to ionizing radiation in service.
  
Due to the extremely low probability of causation and the 
opinions of the Chief Public Health and Environmental Hazards 
Officer and the Director of the Compensation and Pension 
Service, the Board finds that the medical evidence reflects 
no reasonable possibility that the veteran's thyroid cancer 
was attributable to this level of exposure to ionizing 
radiation in service.  Therefore, service connection cannot 
be granted on the basis of 38 C.F.R. § 3.311 and the Board 
lastly must turn to direct service connection.

38 C.F.R. § 3.303  

As stated above, under Combee, VA must not only determine 
whether a veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  Direct service connection can be 
established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  38 C.F.R. § 3.303.  

The veteran's service medical records make no mention of 
thyroid problems.  The thyroid cancer was not diagnosed for 
many years after service.  No medical evidence appears in the 
record to suggest that the veteran suffered from thyroid 
cancer or symptoms of thyroid cancer during service or within 
one year after service.  Therefore, the veteran's thyroid 
cancer was not manifested during the veteran's active service 
or for many years thereafter, nor is thyroid cancer otherwise 
related to such service

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for thyroid cancer must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

ORDER

Service connection for thyroid cancer is not warranted.  The 
appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


